Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 03/18/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Ide (US 6097897 A) discloses a camera including a photographing optical system, an imaging means, an optical path splitting means, a lens shutter, a focus detecting means, and a correcting means. The imaging means senses an optical image, formed by a light beam passing through the photographing optical system with multiple lenses [i.e. col. 3, 40-55; col. 4, ll. 15-25; Fig. 1 and 2], on a predetermined photographing plane. The optical path splitting means splits at least a portion of a light beam passing through the photographing optical system. The lens shutter opens and closes the optical path of the photographing optical system [Ide; col. 3, ll. 40-45; Fig. 1]. The focus detecting means receives the split light beam and detects the defocus amount of an image formation plane of the light beam with respect to a predetermined primary image formation plane. The correcting means corrects any deviation between an image formation plane of the photographing light beam imaged by the imaging means and the primary image formation plane. Ide (US 6097897 A) does not disclose specifics about a lens system with a high-resolution lens and a relay lens while the high-resolution lens is repositioned to pass the image photons from the selected photons through the relay lens and forward to shutter device as claimed. A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comment of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487